MRI Interventions Announces Strong 2012 Third Quarter Results MEMPHIS, TN, November 14, 2012 – MRI Interventions, Inc. (OTCBB: MRIC), a commercial stage medical device company focused on creating innovative platforms for performing the next generation of minimally invasive surgical procedures in the brain and heart, announced today its results for the quarter ended September 30, 2012. Management Comments “We are pleased with the growth we realized during the quarter relating to the commercialization of our ClearPoint Neuro Intervention System,” said Kimble Jenkins, CEO of MRI Interventions.“Year-to-date revenues from the sale of ClearPoint disposable products increased 265%, from $269,000 for the nine months ended September 30, 2011 to $713,000 for the same period in 2012.Disposable revenues increased 40% from Q2 to Q3 of this year, with $204,000 in the second quarter increasing to $287,000 in the third quarter.ClearPoint installations continue to grow, as we ended the third quarter with 18 sites, including the addition of luminary hospitals, Ohio State University and Universite Joseph Fourier Hospital in Grenoble, France.Of note, the Grenoble ClearPoint cases represented our first cases in Europe.” Jenkins continued, “As demand for ClearPoint has increased, we began expanding our ClearPoint sales force during the quarter with the addition of two seasoned neurosurgical sales persons, and subsequent to quarter end, the hiring of Robert Korn as our Vice President, Global Sales and Marketing.In addition, we were pleased to see ClearPoint platform uses continue to grow in the quarter, with multiple sites now using our ClearPoint system to aide in electrode placement, focal laser ablation, direct drug delivery and biopsy procedures.” “We are pleased to see continued growth in our revenues, with revenues of $3.2 million for the nine months ended September 30, 2012 versus $2.7 million for the same period in 2011.We were also successful in decreasing our operating loss, year-to-date through the third quarter, from $(4.6) million in 2011 to $(2.6) million in 2012.We were able to improve our cash position with an equity financing we closed during the third quarter which resulted in net proceeds of $5.5 million.” “Overall, we were very pleased with the operating results for the third quarter,” said Jenkins.“We are seeing success in growing our revenues, reducing our operating losses and building a sales and marketing infrastructure which we believe will serve us well in the coming quarters.” Financial Review 2012 Third Quarter versus Prior Quarter The Company recorded revenues of $1,131,828 for the three month period ended September 30, 2012, compared to $1,083,760 for the three month period ended June 30, 2012.Recognition of license revenues was constant for both three month periods at $650,000.Product revenues and service revenues related to contract product development totaled $481,828 during the three month period ended September 30, 2012, compared to $433,760 for the three month period ended June 30, 2012.The Company’s business model is focused on generating recurring product revenues from the sale of its ClearPoint system disposable components. Disposable component revenues were $287,121 for the three month period ended September 30, 2012, compared with $204,242 for the three month period ended June 30, 2012. Research and development costs were $573,562 for the three month period ended September 30, 2012, compared to $486,022 for the three month period ended June 30, 2012, which does not reflect the $882,537 credit to expense recorded by the Company in June 2012 as participants in an incentive program elected to forgo service-based payments that had been accrued previously. Selling, general and administrative expenses were $1,441,934 for the three month period ended September 30, 2012, compared to $1,803,045 for the three month period ended June 30, 2012.The primary reason for the change relates to a decrease in share-based compensation expense. For the three months ended September 30, 2012, the Company’s net loss was $1,074,555 ($0.02 per share), compared to a net loss of $599,979 ($0.01 per share) for the three months ended June 30, 2012. 2012 Nine Month versus Prior Year The Company recorded revenues of $3,195,587 for the nine month period ended September 30, 2012, compared to $2,653,983 for the same nine month period in 2011.Recognition of license revenues was constant for both nine month periods at $1,950,000. During the nine months ended September 30, 2012, product revenues and service revenues related to contract product development totaled $1,245,587, compared to product revenues of $703,983 for the same comparative period in 2011. The Company did not report any service revenues for the nine months ended September 30, 2011.Disposable component revenues were $713,034 for the nine months ended September 30, 2012, compared with $269,483 for the same comparative period in 2011. The Company’s gross margin related to product revenues was 53% for the nine month period ended September 30, 2012, compared to 40% for the same period in 2011.The improvement in gross margin resulted primarily from a shift in the Company’s mix of product revenues, as a much higher percentage of product revenues in 2012 related to the sale of ClearPoint system disposable components versus ClearPoint system reusable components when compared to the same period last year. Research and development costs were $1,749,253 for the nine month period ended September 30, 2012, compared to $3,133,635 for the same nine month period in 2011.Research and development costs for the nine month period ended September 30, 2012 do not reflect the $882,537 credit to expense recorded by the Company in June 2012 as participants in an incentive program elected to forgo service-based payments that had been accrued previously.The decrease in research and development costs was primarily associated with reduced funding of sponsored research and a decrease in consultant expenses, in each case mostly attributable to the Company’s ClearTrace program. Selling, general and administrative expenses were $4,585,082 for the nine month period ended September 30, 2012, compared to $3,709,120 for the same nine month period in 2011.The primary reason for the change relates to an increase in share-based compensation expense. For the nine months ended September 30, 2012, the Company’s net loss was $5,148,923 ($0.14 per share), compared to a net loss of $6,455,506 ($0.41 per share) for the same period in 2011. MRI Interventions had a cash balance of $3,787,252 at September 30, 2012.Summarized financial information is presented below. Further information concerning the Company’s financial position and results of operations will be included in its Quarterly Report on Form 10-Q to be filed with the Securities and Exchange Commission. MRI INTERVENTIONS, INC. Condensed Statements of Operations Three Months Ended Nine Months Ended (in thousands except for share and per share amounts) 9/30/2012 6/30/2012 9/30/2012 9/30/2011 Statement of Operations Data: License revenues $ Product and service revenues Total revenues Costs and operating expenses: Cost of product revenues Research and development: Research and development costs Reversal of R&D obligation - ) ) - Selling, general and administrative Operating loss ) Other income (expense): Other income (expense) 21 ) (3
